COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER AND NOTICE

Appellate case name:        Jeannie Lee v. Kin K. Lee

Appellate case number:      01-14-00551-CV

Trial court case number:    356017

Trial court:                County Court at Law No. 7 of Bexar County

       Appellant, Jeannie Lee, appeals from a trial court judgment, signed on March 27,
2014. The reporter’s record was due to be filed in this Court by August 25, 2014. On
August 1, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant
had not paid, or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P.
35.3(b). The Clerk further notified appellant that unless she provided written evidence
that she had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that she is entitled to proceed without payment of costs by September 2, 2014, the
Court might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c).
On August 18, 2014, appellant filed her “Motion for Additional Time in Which to File
Record,” requesting “an extension of 60 days in which to get the record of the trial filed
with the Court of Appeals.” We grant the motion.
        Accordingly, appellant is directed to submit written evidence that she has paid, or
made arrangements to pay, the fee for preparation of the court reporter’s record no later
than November 3, 2014. If appellant believes that she is exempt from paying the
reporter’s fee, appellant should file a detailed explanation by that date. See TEX. R. APP.
P. 20.1. Unless appellant provides written evidence from the court reporter showing that
the fee has been paid or arrangements to pay the fee have been made, or proof that she is
entitled to proceed without payment of costs by the deadline, the Court may require
appellant to file her brief and can consider and decide the appeal on those issues or points
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
      It is so ORDERED.

Judge’s signature:         /s/ Terry Jennings
                            Acting individually    Acting for the Court

Date: September 30, 2014